United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0925
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 27, 2019 appellant, though counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On June 15, 2015 appellant, then a 57-year-old customer care agent,3 filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to
factors of her federal employment. She alleged that her work duties increased and thereby caused
increased symptoms. Appellant asserted that she first became aware of her claimed condition on
February 7, 2000 and first realized its relation to her federal employment on March 28, 2015. She
stopped work on March 17, 2015.4
Appellant submitted several medical reports in support of her claim, including a June 4,
2015 report from Dr. Sophia Grias-Radwanski, a Board-certified physical medicine and
rehabilitation physician. Dr. Grias-Radwanski diagnosed moderate bilateral carpal tunnel
syndrome, bilateral cubital tunnel syndrome, and neck pain with radiculopathy symptoms (as
reported by appellant, but not seen on diagnostic testing).
In a July 23, 2015 development letter, OWCP requested that appellant submit additional
factual and medical evidence in support of her occupational disease claim, including a description
of the work duties which she believed caused or aggravated her medical condition. In response,
appellant submitted a statement in which she described her work duties, including the typing and
mouse usage required by her job as a customer care agent. She asserted that her use of a headset
placed pressure on her neck and shoulders, and she claimed that her work caused injury to her
upper extremities, neck, and shoulders.5 Appellant also submitted additional reports of Dr. GriasRadwanski and other attending physicians.
By decision dated September 24, 2015, OWCP denied appellant’s present occupational
disease claim because she had not established the factual component of fact of injury. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.

3

Appellant had worked on a full-time basis as a customer care agent since January 19, 2013. Her work duties
included typing on a computer keyboard and using a computer mouse in order to address customer inquiries. Appellant
was required to engage in intermittent hand and wrist movements and she had the option to sit or stand as tolerated.
4

The present claim was assigned OWCP File No. xxxxxx503. Appellant has a prior claim under OWCP File No.
xxxxxx427, for which she filed an occupational disease claim (Form CA-2) in January 2003. In March 2003 OWCP
accepted the claim for bilateral carpal tunnel syndrome. Appellant filed a notice of recurrence (Form CA-2a) in
October 2008 alleging a recurrence of disability due to the accepted bilateral carpal tunnel syndrome condition.
OWCP converted appellant’s recurrence claim to a claim for a new occupational injury, assigned OWCP File No.
xxxxxx340 and, in May 2009, it accepted that claim for aggravation of bilateral carpal tunnel syndrome. It has
administratively combined OWCP File Nos. xxxxxx427, xxxxxx340, and xxxxxx503, with OWCP File No.
xxxxxx427 designated as the master file.
5
Appellant asserted that the job she performed prior to working as a customer care agent required her to periodically
take her headset off and then put it back on.

2

On October 21, 2015 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. By decision dated February 2, 2016, OWCP’s
hearing representative set aside OWCP’s September 24, 2015 decision and remanded the case to
OWCP for further development of the evidence, to be followed by issuance of a de novo decision.6
On remand, OWCP referred appellant for a second opinion examination with Dr. Allen L.
Babcock, a Board-certified orthopedic surgeon. It requested that he provide an opinion regarding
whether appellant sustained a new occupational injury. In a May 11, 2016 report, Dr. Babcock
indicated that appellant might have bilateral carpal tunnel syndrome and he indicated that he could
not identify an aspect of appellant’s work duties which would have caused or aggravated a medical
condition. He advised that appellant could work as a telephone operator.
In July 25 and 27, 2016 reports, Dr. Grias-Radwanski diagnosed moderate bilateral carpal
tunnel syndrome, bilateral cubital tunnel syndrome, bilateral ulnar neuropathy, myofascial neck
pain with cervical disc herniation, and rotator cuff tendinitis/tear of the left shoulder. In her
July 27, 2016 report, she opined that these medical conditions were caused or aggravated by
appellant’s employment activities.
In a September 28, 2016 memorandum, OWCP advised that it had found a conflict in the
medical opinion evidence between Dr. Grias-Radwanski and Dr. Babcock regarding whether
appellant sustained a new occupational injury due to employment factors. It referred appellant for
an impartial medical examination with Dr. Joseph Salama, a Board-certified orthopedic surgeon.
OWCP requested that Dr. Salama provide an opinion regarding whether appellant sustained a new
occupational injury.
In an October 31, 2016 report, Dr. Salama noted that appellant had significant arthritis in
her cervical spine which was the result of a natural degenerative process and was not causally
related to her work.7 He advised that he was unable to say with any certainty if there was a causal
relationship between appellant’s employment and her bilateral carpal tunnel syndrome or left
cubital tunnel syndrome. Dr. Salama also noted, “I do however believe that her employment may
have aggravated these conditions.” On February 16, 2017 he advised OWCP that he had reviewed
additional medical records, but noted that these records did not change his October 31, 2016
opinion.8

6

The hearing representative acknowledged that appellant had submitted a detailed statement describing her work
duties.
7

Dr. Salama also noted that electromyogram and nerve conduction velocity (EMG/NCV) testing showed that
appellant had bilateral carpal tunnel syndrome as well as left cubital tunnel syndrome without evidence of active
denervation in the thenar muscle group or ulnar-inverted hand/forearm muscles.
8

On November 11, 2016 OWCP requested a supplemental report from Dr. Babcock. In a November 23, 2016
report, Dr. Babcock noted that appellant had not worked since March 17, 2015 and he maintained that she had not
suffered an employment-related aggravation of her medical condition. He believed that appellant could work on a
full-time basis as a telephone operator with occasional use of a keyboard and mouse. It is unclear from the case record
why OWCP requested a supplemental report from Dr. Babcock after declaring a conflict in the medical opinion
evidence.

3

On March 10, 2017 OWCP requested that Dr. Salama provide a supplemental report which
included a definitive opinion as to whether appellant’s upper extremity conditions were aggravated
by her employment activities. Dr. Salama did not provide a supplemental report and OWCP
referred appellant for new impartial medical examination with Dr. Scott T. Monson, a Boardcertified orthopedic surgeon. OWCP requested that Dr. Monson provide an opinion regarding
whether appellant sustained a new occupational injury.
In an October 30, 2017 report, Dr. Monson noted that his examination revealed that
appellant appeared to have mild bilateral carpal tunnel syndrome from a clinical standpoint. He
noted that her carpal tunnel condition continued even though she had not worked in over two years
and he opined that the condition was “likely not work related in this instance.” Dr. Monson
indicated that appellant could work as a customer care agent.
By decision dated November 20, 2017, OWCP denied appellant’s claim, noting that the
special weight of the medical opinion evidence rested with the well-rationalized opinion of
Dr. Monson.
On November 28, 2017 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. Prior to the hearing being held,
OWCP’s hearing representative issued a decision on April 20, 2018 by which she set aside the
November 20, 2017 decision and remanded the case to OWCP for additional development, to be
followed by issuance of a de novo decision. She indicated that a request should be made for
Dr. Monson to provide a supplemental report.
Dr. Monson did not provide a supplemental report and, in June 2018, OWCP referred
appellant for an impartial medical examination to Dr. Clifford M. Buchman, a Board-certified
orthopedic surgeon. OWCP requested that Dr. Buchman provide an opinion regarding whether
appellant had carpal tunnel syndrome, ulnar neuropathy, myofascial neck pain with cervical disc
herniation, or rotator cuff tendinitis tear of the left shoulder. It further requested that, if appellant
had any of these conditions, Dr. Buchman should indicate whether they were caused or aggravated
by employment factors.
In a July 28, 2018 report, Dr. Buchman discussed appellant’s factual and medical history,
including her work as a customer care agent from January 2013 to March 2015. He reported the
findings of his physical examination, noting that there was no atrophy in appellant’s upper
extremities and that the results were negative for Phalen’s, Tinel’s, Finkelstein’s, and Allen’s tests.
Dr. Buchman reported good upper extremity strength with normal sensation to pinprick.9 He
reported findings upon range of motion testing of the cervical spine and noted that the Spurling’s
test was negative. With respect to the shoulders, Dr. Buchman noted that impingement was
negative and that strength in the relevant muscle groups was excellent. He diagnosed negative
examination for carpal tunnel syndrome, ulnar neuropathy, cervical spine, and shoulder rotator
cuff tear. Dr. Buchman also noted that the upper extremity examination revealed no clinical signs
of cubital tunnel syndrome and that the shoulder examination showed no evidence of pathology.

9
Dr. Buchman noted that appellant exhibited weakness upon grip testing, but he opined that the test results had
questionable validity.

4

Upon the cervical examination, appellant had full range of motion of the cervical spine and did not
exhibited any pain or spasm.
Dr. Buchman advised that the examination of appellant’s shoulders was negative, noting
that she might have symptoms in her shoulders, but did not have clinical findings. He indicated
that an April 2016 magnetic resonance imaging (MRI) scan of appellant’s left shoulder was
positive for a very small tear of the supraspinatus tendon and that a June 2015 MRI scan of her
cervical spine showed some degenerative changes which were normal with aging. Dr. Buchman
indicated that June 2015 EMG/NCV findings were negative for appellant’s hands, although she
previously had mildly positive EMG/NCV findings. He maintained that appellant’s use of
headsets would not have been a factor in causing any of her symptom complexes. Dr. Buchman
advised that appellant’s clinical findings during the July 28, 2018 examination were negative and
opined that none of her employment activities would have caused or aggravated her carpal tunnel,
cubital tunnel, neck, or shoulder complaints/conditions.
By decision dated August 23, 2018, OWCP denied appellant’s claim, finding that the
special weight of the medical opinion evidence rested with the well-rationalized opinion of
Dr. Buchanan, the impartial medical specialist.
On August 29, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on January 9,
2019, appellant provided further details regarding the repetitive work duties, including typing and
handling her headset, which she believed caused her to develop several medical conditions.
By decision dated March 8, 2019, OWCP’s hearing representative affirmed OWCP’s
August 23, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA10 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,11 that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.12 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.13
10

Supra note 2.

11

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
12

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
13
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

5

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.14
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.15 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the established employment factors.16
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”17 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.18
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
OWCP properly determined that there was a conflict in the medical opinion evidence
between Dr. Grias-Radwanski, an attending physician, and Dr. Babcock, an OWCP referral
physician, on the issue of whether appellant sustained a medical condition causally related to her
accepted employment factors. In order to resolve the conflict, OWCP properly referred appellant,
pursuant to section 8123(a) of FECA, to Dr. Buchman, a Board-certified orthopedic surgeon, for
an impartial medical examination and an opinion on the matter.19
14

E.V., Docket No. 18-1617 (issued February 26, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

16

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

17

5 U.S.C. § 8123(a).

18

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
19

See supra note 16. OWCP had referred appellant for prior impartial medical examinations, first to Dr. Salama
and later to Dr. Monson. However, the impartial medical specialists failed to provide supplemental reports explaining
their initial reports and, therefore, it was appropriate for OWCP to refer appellant to Dr. Buchman. See generally S.R.,
Docket No. 17-1118 (issued April 5, 2018); Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988) (regarding
OWCP’s duty to obtain supplemental reports from impartial medical specialists when necessary for clarification).

6

In a July 28, 2018 report, Dr. Buchman noted that appellant’s upper extremities were
negative for Phalen’s, Tinel’s, Finkelstein’s, and Allen’s tests and that she had good upper
extremity strength with normal sensation to pinprick. He noted that range of motion of the cervical
spine was normal and that strength in the muscle groups of the shoulders was excellent.
Dr. Buchman diagnosed negative examination for carpal tunnel syndrome, ulnar neuropathy,
cervical spine, and shoulder rotator cuff tear, and he also noted that the upper extremity
examination revealed no clinical signs of cubital tunnel syndrome. He indicated that appellant’s
June 2015 MRI scan cervical spine scan showed some degenerative changes which were normal
with aging and that her June 2015 EMG/NCV testing was negative for upper extremity findings.
Dr. Buchman concluded that her clinical findings during the July 28, 2018 examination were
negative and he opined that none of her employment activities would have caused or aggravated
her ostensible carpal tunnel, cubital tunnel, neck, or shoulder conditions.20
The Board finds that the special weight of the medical evidence is represented by the
thorough, well-rationalized opinion of Dr. Buchman, the impartial medical specialist selected to
resolve the conflict in the medical opinion.21 Dr. Buchman’s July 25, 2018 report establishes that
appellant did not sustain a medical condition causally related to her accepted employment factors.
The Board has carefully reviewed the opinion of Dr. Buchman and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant issue
of the present case. Dr. Buchman provided a thorough factual and medical history and accurately
summarized the relevant medical evidence. He provided medical rationale for his opinion by
explaining that appellant’s clinical findings during the July 28, 2018 examination were negative.
Dr. Buchman further explained that appellant’s employment activities would not have been
competent to cause or aggravate her claimed upper extremity, neck, or shoulder conditions.22
As the evidence of record is insufficient to overcome the special weight accorded to
Dr. Buchman, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

20

In particular, Dr. Buchman indicated that appellant’s use of headsets would not have been a factor in causing any
of her symptom complexes.
21

See supra note 17.

22

See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987) (regarding the
importance, when assessing medical evidence, of such factors as a physician’s knowledge of the facts and medical
history, and the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion).

7

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

